Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of Applicant’s Preliminary Amendments dated December 1, 2021 and January 27, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered:
The fastener includes at least one of: an undercut, a rail, a counterpart for a gripping tool, a frictional connection means, a threaded hole, or a groove (claim 27).
The coupling flange is made from two symmetric halves welded together (claim 28).
A plate partially closing off an inside of the wind turbine blade (claim 32).
A tip cradle (claim 35).

The drawings are objected to under 37 CFR 1.84(l) because figure 5 is very faint and does not contain lines which will give satisfactory reproduction characteristics. Note 37 CFR 1.84(l):
“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains the phrases “The present disclosure” (lines 1 and 5), which are implied and should not be used, and because in the last line, “[Fig. 3]” should be deleted. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 2, line 17, “comprising” should be changed to -- comprises --.
On page 3, line 6, “comprising” should be changed to -- comprises --.
On page 9, line 18, -- , and -- should be inserted after “surface”.
On page 10, line 5, “comprising” should be changed to -- comprises --.
On page 10, the third to last line, “does” should be changed to -- do --.

Claim Objections
Claims 17-18 and 22-25 are objected to because of the following informalities: Appropriate correction is required.
In claim 17, line 2, -- at least one -- should be inserted before “support”.
In claim 18, line 2, -- at least one -- should be inserted before “support” (both occurrences).
In claims 22-24, line 2, -- at least one -- should be inserted before “support”.
In claim 25, line 2, -- least one -- should be inserted before “support”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
At least one support element (claims 16-18, and 23-25).
A first one and a separate second one of the support elements (claim 20).
A plurality of the support elements (claim 21).
A frictional connection means (claim 27).
One or more support elements (claims 29 and 31).
A first one of support elements and a second one of the support elements (claim 30).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, line 5, the term “substantially flat” is a relative term which renders the claim indefinite. The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not give any tolerances or numerical values for the demarcation between a substantially flat surface and a flat surface.
	Claim 33 is indefinite in the case of there being one portion protruding beyond the annular mounting surface (line 4), because lines 5-6 recite plural portions protruding beyond the annular mounting surface, which aren’t present in the case of one portion protruding beyond the annular mounting surface.
In claim 33, lines 1-2, “portions of the mounting flange protruding beyond the annular mounting surface” is unclear, as this appears to be the same as the portions of the mounting flange protruding beyond the annular mounting surface recited in lines 4-5, causing ambiguity.
In claim 34, line 3, “a storage surface” is unclear, as this appears to be the same element as the storing surface recited in claim 33, but uses a different name.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-27 and 29-35 (as far as claims 29-35 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 543 524 A1.
Disclosed is a root portion 30 for a wind turbine blade 10, comprising: a coupling flange 100 or 100’, configured for coupling the root portion to a hub 8 of a wind turbine, and at least one support element 124, 126, 128, 130, fixedly attached to the coupling flange, wherein the at least one support element defines a support plane for contacting a transport or storing surface (claim 16).
The coupling flange comprises an outer circumference, and the support element radially extends from the outer circumference of the coupling flange (claim 17).
The support plane of the support element is defined by a flat surface provided on the support element (claim 18).
The flat surface is tangential to the outer circumference of the coupling flange (claim 19).
There are a first one and a separate second one of the support elements, wherein the support plane is defined by at least one first point of support provided on the first support element and a second point of support provided on the second support element (claim 20).
There are a plurality of the support elements, wherein at least two of the support elements are disposed diametrically opposite to each other at an outer circumference of the coupling flange, and the support elements are evenly distributed around the outer circumference of the coupling flange (paragraphs [0034] and [[0090], for example) (claim 21).
The support element comprises one or more holes 132, 134 configured for attachment to a lifting tool. The recitation of “for attachment to a lifting tool” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the holes 132, 134 can be attached to a rope of a crane a rope of a hoist, for example (claim 22).
The support element is made from a same material as the coupling flange (claim 23).
The support element is welded to the coupling flange (paragraph [0033]) (claim 24).
The at support element is integrally formed with the coupling flange (claim 25).
At least one fastener 132, 134 is fixedly attached to the coupling flange and radially extending from an outer circumference of the coupling flange (claim 26).
The fastener includes a through hole (claim 27).
Also disclosed is the wind turbine blade, comprising: the blade root, the blade root further comprising: the coupling flange, configured for coupling the blade root to the hub of the wind turbine, the coupling flange comprising the support elements that define a substantially flat support area for supporting the wind turbine blade (claim 29).
There are a first one of the support elements at a first position, and a second one of the support elements at a second position that is diametrically opposite to the first position (claim 30).
The support elements are integrally formed with the coupling flange (claim 31).
A plate 140, 142, 144, 210, 220, 230 partially closes off an inside of the wind turbine blade (claim 32).
Also disclosed is a method for positioning the wind turbine blade, the method comprising: providing the wind turbine blade with a blade root mounting flange 100 or 100’ defining an annular mounting surface for mounting the wind turbine blade to the hub of the wind turbine, the blade root mounting flange comprising one or more portions 124, 126, 128, 130 protruding beyond the annular mounting surface; and placing the wind turbine blade on a storing surface (below 118, 120) so as to be supported by portions (118, 120), or (124, 126, 128, 130), of the mounting flange protruding beyond the annular mounting flange (claim 33).
The portions of the mounting flange protruding beyond the annular mounting surface define an orientation of the mounting flange around an unnumbered central axis, relative to a storage surface (claim 34).
The method further comprises providing a tip portion 14 of the wind turbine blade on a tip cradle 300 (paragraph [0121]) (claim 35).
Note the annotated figures below.

    PNG
    media_image1.png
    582
    491
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    554
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 543 524 A1 in view of WO 2018/001424 A1.
EP 3 543 524 A1 discloses a root portion for a wind turbine blade substantially as claimed as set forth above, but does not disclose that the coupling flange is made from two symmetric halves welded together.

WO 2018/001424 A1 shows a wind turbine 1 having a coupling flange 72 which is made from two symmetric halves 76a, 76b welded together, for the purpose of securely fastening the  symmetric halves of the coupling flange together and simplifying manufacture of the coupling flange by having two symmetric halves.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the coupling flange of EP 3 543 524 A1 such that the coupling flange is made from two symmetric halves welded together, as taught by WO 2018/001424 A1, for the purpose of securely fastening the  symmetric halves of the coupling flange together and simplifying manufacture of the coupling flange by having two symmetric halves.

Although 2018/001424 A1 is directed to a base frame of a wind turbine, one of ordinary skill in the art would have recognized the applicability of the teachings of 2018/001424 A1 to the coupling flange of EP 3 543 524 A1, as both the base frame and the coupling flange function to support components of the wind turbine.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

WO 2020/245124A1 is cited to show a root portion for a wind turbine blade, comprising a coupling flange 50, configured for coupling the root portion to a hub of a wind turbine, and at least one support element 51 fixedly attached to the coupling flange, wherein the at least one support element defines a support plane for contacting a transport or storing surface. This reference could also have been applied as it anticipates at least claim 16 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.

Hordum is cited as the English equivalent of EP 3 543 524 A1.

Bendel et al. is cited to show a plate partially closes off an inside of a wind turbine blade.

Schmidt et al. is cited to show a tip portion of a wind turbine blade on a tip cradle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745